Per Curiam.
1. Where the date of the entry of filing by the clerk of the trial court upon a bill of exceptions, when considered in connection with the date of the judge’s certificate, shows that the bill of exceptions was filed in the clerk’s office more than fifteen days after it was certified by the judge, the writ of error will be dismissed. Civil Code, § 6167; Norris v. Baker County, 135 Ga. 229 (69 S. E. 106) ; King v. State, 169 Ga. 15 (2) (149 S. E. 650).
2. The dismissal of the main bill of exceptions, having the effect of affirming the judgment of the trial court by operation of law, without leaving the case to be tried again in the court below, will carry with it the cross-bill of exceptions. Civil Code, § 6139; Southwestern Railroad Co. v. Smithville, 134 Ga. 432 (67 S. E. 936) ; Hammond v. Conyers, 118 Ga. 539 (45 S. E. 417) ; Farnsworth v. McPherson, 147 Ga. 384 (94 S. E. 220).
3. If the bill of exceptions filed by O. J. Olmstead et al. in the present case could otherwise be treated as a main bill of exceptions,. it lacks the requisites of containing or specifying the evidence and specifying the necessary record. Southwestern R. Co. v. Smithville, supra.
Writs of error dismissed.

All the Justices concur, except Russell, G. J., who dissents, and BecJc, P. J., al)sent for providential cause.